Filed 3/8/16 P. v. Garcia CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)
                                                            ----




THE PEOPLE,                                                                                  C078191

                   Plaintiff and Respondent,                                    (Super. Ct. No. 62125105B)

         v.

TERESA BELLEN GARCIA,

                   Defendant and Appellant.




         Defendant Teresa Bellen Garcia appeals from the judgment entered following her
no contest plea to possessing methamphetamine for sale. The trial court suspended
imposition of sentence and placed defendant on probation for three years on the
condition, among others, that she serve 180 days in county jail. The trial court also
imposed various fines, fees, and penalty assessments in the aggregate amount of $3,149.
         On appeal, defendant contends the trial court erred by failing to specify the
statutory basis for each fine, fee, and penalty assessment imposed. We agree. Defendant
further contends the trial court erred by failing to specify which fines, fees, and penalty

                                                             1
assessments are a condition of probation. As we explain below, this is not necessary.
We shall remand this matter to the trial court with directions to prepare an amended
probation order specifying the statutory basis for each fine, fee, and penalty assessment
imposed.
                                       DISCUSSION
                                              I
              Statutory Bases For Fines, Fees, And Penalty Assessments Imposed
       In People v. Eddards (2008) 162 Cal. App. 4th 712, we held a probationary order
must specify “the statutory bases of all fees, fines and penalties imposed upon
defendant.” (Id. at p. 718.) Defendant contends, and the People agree, the matter must
be remanded because the trial court’s probation order does not comply with Eddards.
We agree. The probation order omits the statutory basis for the base fine as well as the
statutory bases for multiple penalty assessments and fees. Accordingly, the trial court
must prepare a new probation order.
                                             II
             Fines, Fees, And Penalty Assessments As Probation Conditions
       In People v. Kim (2011) 193 Cal. App. 4th 836, the appellate court held that fines
and fees that are collateral to a defendant’s crime may not be made conditions of
probation in the absence of a statutory exception. (Id. at pp. 842-843.) Defendant
contends that remand is appropriate because the trial court failed to specify which fines,
fees, and penalty assessments are a condition of probation. The People do not object to
the matter being remanded for the clarification defendant seeks.
       We conclude that remand on this basis is not warranted. The probation order is
divided into separate sections, including several sections setting forth the various terms
and conditions of defendant’s probation. There are no fines, fees, or penalty assessments
listed in any of these sections. Rather, the fines, fees, and penalty assessments are set
forth in a section entitled “RESTITUTION, FINES AND FEES.” Having reviewed the

                                              2
record, it is clear to us that no fine, fee, or penalty assessment imposed by the trial court
is a condition of defendant’s probation.
                                       DISPOSITION
       This matter is remanded to the trial court, which is directed to amend the probation
order to specify the statutory basis for each fine, fee, and penalty assessment imposed. A
copy of the new order shall be provided to the Placer County Sheriff’s Department and
the Chief Probation Officer of Placer County. As modified, the trial court’s probation
order is affirmed.


                                                   /s/
                                                   Robie, Acting P. J.


We concur:



/s/
Butz, J.



/s/
Renner, J.




                                              3